Citation Nr: 1136491	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-49 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected adenocarcinoma of the cecal colon, status-post right hemicolectomy and/or as secondary to colon cancer surgery.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active service from January 1946 to November 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.                  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran contends that he has gastroesophageal reflux disease (GERD) that was caused or made worse by his service-connected colon cancer, to include his colon cancer surgery.  

Private medical records from A.C., M.D., show that in November 2007, the Veteran was diagnosed with Stage I cecal carcinoma.  He subsequently underwent a right hemicolectomy.  

By a November 2008 rating action, the RO granted service connection for adenocarcinoma of the cecal colon, status-post right hemicolectomy, as secondary to in-service radiation exposure.  

The evidence of record reflects discrepancies in the medical opinions regarding the question of whether the Veteran's currently diagnosed GERD was caused or aggravated by his service-connected colon cancer and/or colon cancer surgery.  In support of the Veteran's claim, Dr. A.C. submitted a statement in February 2010.  In the statement, Dr. C. indicated that he had taken care of the Veteran on several occasions.  Specifically, Dr. C. noted that he was involved with the Veteran's treatment for right colon cancer, which was treated in November 2007.  Dr. C. maintained that associated with the Veteran's treatment for colon cancer, he developed GERD.  According to Dr. C., the Veteran's GERD occurred directly following the diagnosis and treatment of the colon cancer, and was more than likely related to the treatment he received at that time.  The Veteran underwent a laparoscopically-assisted right colectomy.  Dr. C. stated that any time one operated on someone's intestinal tract, they could have repercussions on the rest of their intestinal tract.  With that in mind, it was Dr. C.'s opinion that the Veteran's GERD was more likely than not related to his diagnosis and treatment of his colon cancer.      

In response to the statement from Dr. C., the RO obtained a VA medical opinion, dated in March 2011.  In the March 2011 report, the VA examiner stated that although the Veteran reported symptoms of GERD for several years, he was not diagnosed with GERD until 2009, more than a year after his surgery for colon cancer.  Thus, the VA examiner noted that although Dr. C. suggested that the Veteran's symptoms of GERD started right after his surgery, the record did not support that observation.  In this regard, the private medical records from Dr. C., dated from August to December 2007, were negative for any complaints or findings of GERD.  In fact, the first evidence of record of a diagnosis of GERD was in a VA Medical Center (VAMC) outpatient treatment record, dated in February 2009.  According to the VA examiner, there was no link between colon cancer surgery and GERD in the literature.  It was likely that the Veteran had some very mild reflux for several years that was not enough to warrant a discussion with the doctor; that was often the case.  The VA examiner indicated that the worsening of the Veteran's GERD did not appear to have occurred right after surgery but rather, much later, and it was most likely a natural progression of the disease.  Therefore, the VA examiner opined that the Veteran's GERD was not caused by or a result of his colon cancer or the treatment thereof, nor was it aggravated by it.     

The evidence of record also includes another VA opinion that opposes the Veteran's claim.  In November 2009, the Veteran underwent a VA examination.  Following the physical examination, the examiner diagnosed the Veteran with GERD.  The examiner stated that the exact onset of the Veteran's GERD was not certain.  The examiner further opined that it was not as likely as not that the Veteran's GERD was secondary to or aggravated by his colon cancer resulting in colon cancer surgery.  According to the examiner, there was no direct link to hemicolectomies or colon surgery and GERD.  The examiner reported that GERD was caused by incompetence at the gastroesophageal junction (GE junction).  The GE junction was anatomically separate from the colon and would likely not be affected in any way by colon surgery.  In addition, GERD was a very common diagnosis in adults, and may have occurred in the Veteran regardless of his hemicolectomy.  

In this case, the Board notes that the primary basis for Dr. C.'s opinion that the Veteran's GERD was related to his service-connected colon cancer and surgery for colon cancer, was that the Veteran developed GERD "directly following" his surgery and treatment for colon cancer.  However, as noted by the VA examiner in the March 2011 report, the private medical records from Dr. C. that have been associated with claims file are negative for any complaints or findings of GERD.  In this regard, however, the Board observes that the private medical records from Dr. C. are only dated from August to December 2007.  Thus, given that the Veteran's colon cancer surgery was in November 2007, it appears that there is the potential existence of additional records from Dr. C.  Therefore, the Board finds that any additional medical treatment records from Dr. C. should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board also finds that Dr. C. should be given an opportunity to provide an addendum to his statement, in light of the VA opinions dated in November 2009 and March 2011.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact Dr. A.C. of Tualatin, Oregon, and ask him to provide any additional medical records pertaining to treatment and/or evaluation of the Veteran at his office beyond December 2007.  All attempts to secure these records must be documented in the claims file.

The RO should also make copies of the November 2009 and March 2011 VA reports and send them to Dr. C.  The RO should request that Dr. C. review the aforementioned reports and provide an addendum to his February 2010 statement.  The RO should specifically request that Dr. C. comment on the VA opinions that the Veteran's GERD did not appear right after his November 2007 surgery, but rather, much later, and that there was no link in the medical literature between colon cancer surgery and GERD.  Any response obtained from Dr. C. must be associated with the claims file.    

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).








_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



